Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a curved portion defines a concave surface for the curved portion of a laminar body, a single bevel being provided on an opposite convex surface as set forth in claim 1.
Goldfarb et al. teaches a laminar body with a curved portion 100 (see Fig. 13C) and a single bevel 204.  However, the single bevel of Goldfarb et al. is located in the concave surface instead of the convex surface, and there is no motivation to modify the laminar body of Goldfarb et al. to provide the single bevel on the convex surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724